       Case 2:19-cv-01575-APG Document 52 Filed 10/09/20 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                  ***
 4    Dimitritza H. Toromanova,                            Case No. 2:19-cv-01575-APG
 5                           Appellant,
 6          v.                                             ORDER GRANTING MOTION TO
                                                           EXPUNGE LIS PENDENS
 7    Wilmington Savings Fund, FSB, et al.,
                                                           (ECF Nos. 44, 51)
 8                           Appellees.
 9
10          Caliber Home Loans, Inc., the servicer for defendant U.S. Bank, moves to expunge the

11   notice of lis pendens recorded against the subject property by appellant Dimitritza H.

12   Toromanova. ECF No. 44. Toromanova did not file an opposition to the motion, but she did file

13   a Request for Judicial Notice that seems to relate to the motion. ECF No. 51.

14          Federal Rule of Evidence 201(b) permits a court to take judicial notice “of a fact that is

15   not subject to reasonable dispute.” Toromanova’s request for judicial notice presents arguments

16   and the opinion of a handwriting expert. ECF No. 51. Such things are not the proper subject of

17   judicial notice as their accuracy can reasonably be questioned. Fed. R. Evid. 201(b). I therefore

18   deny the request for judicial notice.

19          Caliber’s motion demonstrates good cause to expunge the lis pendens. A notice of lis

20   pendens is a notice of a pending lawsuit affecting real property recorded in the county in which

21   the property is located. Nev. Rev. Stat. § 14.010. Because I dismissed this action on July 27,

22   2020, no lawsuit remains pending to support the lis pendens. I therefore grant the motion and

23   order the cancellation of the notice of lis pendens. I also order Toromanova to record a copy of

24   this order of cancellation with the Clark County Recorder’s office. Nev. Rev. Stat. § 14.015(5).

25   Should she fail to do so by November 9, 2020, Caliber or U.S. Bank may record this order. This

26   cancellation has the same effect as an expungement of the original notice. Id.

27

28
       Case 2:19-cv-01575-APG Document 52 Filed 10/09/20 Page 2 of 2




 1          I THEREFORE ORDER that Toromanova’s request for judicial notice (ECF No. 51 ) is

 2   DENIED.

 3          I FURTHER ORDER that Caliber’s motion to expunge lis pendens (ECF No. 44) is

 4   GRANTED.

 5          I FURTHER ORDER appellant Dimitritza H. Toromanova to record a copy of this

 6   cancellation order with the Clark County Recorder’s Office by November 9, 2020. Should she

 7   fail to do so by that date, Caliber or U.S. Bank may record this order.

 8          Dated: October 9, 2020.

 9

10                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
